Citation Nr: 0310219	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  03-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than August 24, 2000 
for a total (100 percent) disability evaluation for service-
connected schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 18, 
1987, to August 20, 1995.  He had 3 years, 10 months, and 24 
days of prior active service, and 11 months and 1 day of 
prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 2001 RO rating decision that, 
among other things, awarded a total (100 percent) disability 
evaluation for schizophrenia, undifferentiated type, 
effective from March 27, 2001.  By a notice of disagreement 
received at the RO in March 2002, the veteran's 
representative expressed dissatisfaction with the effective 
date assigned for the total disability evaluation assigned 
for service-connected schizophrenia.  In a July 2002 RO 
rating decision, it was determined that the proper effective 
date for the assignment of a total evaluation for service-
connected schizophrenia was August 24, 2000.  In a statement 
received at the RO in October 2002, the veteran's 
representative expressed dissatisfaction with the effective 
date assigned, as well as with the amount of the veteran's 
retroactive award.  An audit of the veteran's retroactive 
payments was issued in January 2003.  A statement of the case 
was issued in February 2003 with regards to the issue of the 
proper effective date for the assignment of a total 
disability evaluation for service-connected schizophrenia.  
The veteran's representative filed a substantive appeal on 
the question of the proper effective date for the assignment 
of a total disability evaluation for service-connected 
schizophrenia, which was received by the RO in April 2003. 


FINDING OF FACT

On April 29, 2003, the Board received written communication 
from the veteran indicating that he did not wish to continue 
his appeal as to the proper effective date for a total (100 
percent) disability evaluation for service-connected 
schizophrenia, undifferentiated type.  


CONCLUSION OF LAW

The veteran's appeal as to the proper effective date assigned 
for a total (100 percent) evaluation for service-connected 
schizophrenia, undifferentiated type, has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 2002); 68 Fed. Reg. 13235-36 (to 
be codified at 38 C.F.R. § 20.204).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2002); 68 Fed. Reg. 13235-36 (to be codified at 38 C.F.R. 
§ 20.204).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  68 Fed. Reg. 13235-36 (to 
be codified at 38 C.F.R. § 20.204).  When an appellant does 
so, the withdrawal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously 
appealed.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. 38 U.S.C.A. § 7105 
(West 2002).  Consequently, in such an instance, dismissal is 
appropriate.  Id.

In the present case, the Board received written 
communications from the veteran on April 29, 2003.  The 
veteran wrote that he no longer desired to pursue the appeal 
as to the proper effective date for the award of the 100 
percent rating for schizophrenia.  The veteran signed this 
statement.  Attached to the statement was a copy of an April 
2003 letter from the Board to the veteran advising him of the 
status of his appeal.  The veteran wrote at the bottom of the 
letter, "Please, do[]not pursue[.]  I have no desire to 
proceed."  A notary public notarized both statements.  

Because the veteran has now expressly indicated that he 
agreed with the previous rating decision and that he did not 
wish to pursue an appeal, his April 2003 statements clearly 
amount to a withdrawal of his appeal for an earlier effective 
date for the award of a total evaluation for schizophrenia.  
See 68 Fed. Reg. 13235-36 (to be codified at 38 C.F.R. 
§ 20.204).  Inasmuch as he has clearly expressed his desire 
to terminate his appeal of this issue, and has done so in 
writing, the legal requirements for a proper withdrawal have 
been satisfied.  Consequently, and because this issue was the 
only issue properly perfected for appeal, see Introduction, 
supra, further action by the Board on this appeal is not 
appropriate.  The appeal is therefore dismissed.


ORDER

The veteran's appeal for an effective date earlier than 
August 24, 2000 for a total (100 percent) disability 
evaluation for service-connected schizophrenia, 
undifferentiated type, is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

